Plaintiff has filed a petition for rehearing in which she insists that the record shows that the plaintiff secured a substitute who began teaching the school on the 19th of January, the next day after the plaintiff quit. We have again examined the record, and the only evidence in the record on that subject is the evidence given by the plaintiff herself on page four of the transcript as follows: Ques. "Did you get a substitute?" Ans. "I sent word for the substitute to come, that I had spoken to." "She came and she started on the 7th."
Mr. Ruppert, clerk of the school district, speaking of the contract with Mrs. McKee, on page 28 of the transcript, states, "It was signed at the meeting on February 8th, that is the time she started to teach school." Ques. "Who started?" Ans. "Mrs. McKee." Ques. "You dated it from the time she commenced to work?" Ans. "Yes sir."
On page 35 of the transcript Mr. Case said: "I am not sure but I think Mrs. McKee began on the 20th of January." *Page 230 
The plaintiff testified that she received exhibit 2 through the mail on or about February 8th, 1927, and that was notice to her that because of her illness Mrs. McKee was employed to teach the balance of her term. It is signed by C.L. Ruppert, clerk. It is also noticed that if there was any agreement between the plaintiff and Mr. Lien it was not approved by the board, and not being approved by the board her contract was at an end, and she had no more right to go back and teach that school than an entire stranger would have. She was restrained from teaching the school by an injunction, and was not dismissed.
The important thing is, that the plaintiff entered into a contract to teach school for a period of nine months, and through no fault of the school district she was obliged to quit work, and was paid for the work which she actually did. Her physical condition rendered her unfit for the performance of her duties as a teacher and excused her performance. If she was excused from performing, it follows, that the school district was likewise excused.
In the case of Jennings v. Lyons, 39 Wis. 553, 20 Am. Rep. 57, the court, while holding that the plaintiff could not recover even on the quantum meruit as he should have foreseen and provided for his wife's sickness when he made the contract, said:
"The general rule doubtless is, that when a contract is entire, operating as a condition precedent, it is necessary for a party to show full performance on his part before he can maintain an action upon it. It would appear like mere affectation to attempt to refer to the elementary writers or adjudged cases where this principle is stated and affirmed. The authorities, however, recognize certain exceptions to the rule, as where performance has been rendered impossible by the act of God, by the act of the law, or by the act of the other party. 2 Chitty, Contr. 1073; 2 Parsons, Contr. 5th ed. 672 et seq.; Story, Bailm. § 36. And where the act to be performed is one which the promisor alone is competent to do, the obligation is discharged if he is prevented by sickness or death from performing it. Wolfe v. Howes, 20 N.Y. 197, 75 Am. Dec. 388; Ryan v. Dayton, 25 Conn. 188, 65 Am. Dec. 560; Fuller v. Brown, 11 Met. 440; Knight v. Bean, 22 Me. 531; Lakeman v. Pollard, 43 Me. 463, 69 Am. Dec. 77; Green v. Gilbert,21 Wis. 395, 2 Mor. Min. Rep. 694. In other words, sickness or death is generally regarded as an act of God in such a sense that *Page 231 
it excuses the nonperformance, and a recovery is allowed upon a quantum meruit."
The plaintiff is not suing on the quantum meruit. She was paid for the time she taught the school and she is suing to recover on the contract which she breached herself, to recover for the time Mrs. McKee taught for which Mrs. McKee was paid, and as a matter of course she cannot recover.
The petition is denied.
BIRDZELL, CHRISTIANSON, NUESSLE, and BURR, JJ., concur.